UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 14-2359


NASHIBKUMA PATEL,

                Plaintiff - Appellant,

          v.

7-ELEVEN, INC., a wholly-owned subsidiary of Seven and I
Holdings Co., Ltd,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (1:14-cv-00664-GBL-TRJ)


Submitted:   July 29, 2015                  Decided:      August 25, 2015


Before KEENAN and     HARRIS,   Circuit   Judges,   and    DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Gerald A. Marks, Justin M. Klein, MARKS & KLEIN, LLP, Red Bank,
New Jersey, for Appellant. Joseph J. Aronica, DUANE MORRIS LLP,
Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Nashibkuma         Patel    appeals         the     district      court’s       order

dismissing      his   amended     complaint          against    7-Eleven,     Inc.,    and

denying   his    oral    motion      for   leave       to   file   a   second    amended

complaint.       See    Fed.    R.   Civ.       P.    12(b)(6),    15(a).       We    have

reviewed the record and find no reversible error.                        Accordingly,

we affirm.       Patel v. 7-Eleven, Inc., No. 1:14-cv-00664-GBL-TRJ

(E.D.   Va.   Nov.     14,     2014).       We       dispense   with   oral     argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                                AFFIRMED




                                            2